Citation Nr: 0926291	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1982.   

This matter is on appeal from the Buffalo, New York 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was remanded by the Board in June 2006 for further 
development and is now ready for disposition.

It appears that the Veteran filed a claim of for service 
connection for a neck disorder that has not been adjudicated.  
If he desires to pursue that claim, he should do so with 
specificity at the RO.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service; in-service complaints were acute and transitory and 
resolved without chronic residuals. 

2.  Lumbar spine pathology was not identified until November 
1994 and is not related to service. 


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In a June 2003 statement, the Veteran indicated that he was 
injured in a motor vehicle accident while serving in Okinawa.  
Service treatment records, however, do not reflect any 
injuries due to a motor vehicle accident, nor are there any 
incident reports in his personnel file.  Service treatment 
records do reflect two treatments for low back pain in 
November 1978 and August 1981.  In November 1978, he had low 
back pain along with upper abdominal pain.  In August 1981, 
he was diagnosed with a mild back spasm.  
	
	There is no further mention of a low back disorder in the 
service treatment records.  At the time of service separation 
in 1982, the clinical evaluation of his spine was normal.  
This indicates that his 1978 and 1981 complaints were acute 
and transitory and resolved without chronic residuals.  
Therefore, service records do not show chronic residuals 
associated with a low back disorder at the time of discharge.

Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  In 
fact, in two Reserve duty examinations, February 1989 and 
June 1993, he reported that his spine was "normal."  Then, 
a June 1994 orthopedic examination related to left knee pain 
showed that his back was non-tender and that his straight leg 
raising was negative.  He had 5 over 5 strength from L4 to 
S1.  

The Veteran initially sought treatment for low back pain in 
November 1994 and was diagnosed with low back pain secondary 
to a spasm.  This is the first indication of low back 
symptomatology.  In November 1995, he requested a physician's 
note excusing him from doing sit-ups for his Reserve duty due 
to low back pain.  Subsequent evidence shows mild facet 
arthropathy and minimal degenerative disc changes at L3-4 
(November 1997), a diagnosis of chronic lumbosacral pain with 
left radiculitis and chronic thoracic spine pain (June 1998), 
bulging discs at L3-4 and L4-5 (a June 1998 MRI), and a 
diagnosis of mechanical low back pain and discogenic disc 
disease at L3-4 and L4-5 (September 1998).  

While a current low back disorder is shown, the evidence does 
not show complaints of, treatment for, or symptoms reasonably 
attributed to the low back for more than a decade after 
separation.

	In addition to the absence of documented post-service 
treatment records for many years after discharge, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he was in a motor vehicle accident in Okinawa.  
He also indicated that he had back pain in 1992 while in the 
Reserve.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, the 
Board finds that his reported history of continued 
symptomatology since active service, while competent, 
nonetheless lacks credibility.  
	
	First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1963) and initial 
reported symptoms related to a low back disorder in 1994 (a 
12-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).
	
	Next, the Board finds that the Veteran's reported history of 
continued low back problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, when he filed the initial claim, he indicated that 
his low back disorder began in December 2001.  This 
inconsistencies in the date of onset weights against his 
credibility.  Madden v. Gober, 125 F.3d 1477, 1481 (Board 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).
	
	Further, in a November 1999 letter, the Department of the 
Army determined that he needed to be released from his unit 
because he was "in a non-duty status when your injury 
occurred and not on reserve time."  In a June 2000 letter, 
he was informed by his unit that he was medically 
disqualified as a result of medical examination.  In July 
2000, he was released from the Reserve by the Medical 
Evaluation Board due to an injury incurred on non-duty 
status.  This determination from the service department that 
he was not on duty status at the time of an injury weighs 
against his claim that he has had a chronic low back disorder 
since service.

Moreover, when the Veteran sought to establish medical care 
for his low back in November 1994, he did not report that his 
low back symptomatology was related to an in-service history 
of a motor vehicle accident, other in-service injury, or that 
it was of long-standing duration.  His silence, when 
otherwise reporting his past medical history constitutes 
negative evidence.  Rucker, 10 Vet. App. at 73 (statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against his lack of complaints 
for 12 years after service, and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the Veteran's low back 
disorder to active duty, despite his contentions to the 
contrary.    

In a September 2004 substantive appeal, the representative 
requested that the claim be remanded for an examination to 
determine the etiology of the Veteran's low back disorder.  
In June 2006, the Board remanded the claim for, among other 
things, an examination.  However, the Veteran failed to 
report for scheduled examination.  Therefore, based on the 
evidence of record, no treating physician has ever 
established a causal relationship between the Veteran's low 
back disorder and active duty service.  

The Board has also considered the Veteran's statements 
asserting a nexus between his low back disorder and active 
duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, degenerative joint disease is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has 
been provided by the medical evidence of record and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the 
absence of a medical nexus than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2003 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  Of note, a follow up VCAA letter was 
sent by the AMC in October 2006.  

With respect to the Dingess requirements, in October 2006, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and associated private treatment records with the file.  
Next, a specific VA medical opinion and examination pertinent 
to the issue was scheduled but the Veteran did not appear.  

The Board finds that a remand for another VA examination is 
not warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the lack of complaints of 
back pain for 12 years following active service, and 
inconsistencies as to date of onset.  In addition, the Board 
finds that the medical evidence of record is sufficient to 
make a decision on the claim.  Therefore, remand for a VA 
examination is not warranted.  As such, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a chronic low back disorder is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


